aot ‘gla

ma fae BO

Case 8:21-cv-00910-GLS Document 2 Filed 04/13/21 Page 1of5

+

‘INTHE CIRCUIT COURT FOR PRINCE GEORGE’S COUNTY, MARYLAND

DEILA C. JOHNSON "
P.O, BOX 6213 “
LARGO, MD 20792 a
- * oe
# ny  eeg!
Plaintiff,. * — % “a Bo,
v. * Case No. ee
* ae orn
LOWE'S HOMEIMPROVEMENT- ~ > ~ foe mt
1605 CURTIS BRIDGE ROAD _* @ yo
WILKSBORO, NG 28697 * a
. . * Oh we
Serve: GSG-LAWYERS INCORPORATING *
SERVICE COMPANY " .
7 ST. PAUL STREET, SUITE 820 '
BALTIMORE, MD 21202 *
' ¥
_ Defendant, ae a . ante
COMPLAINT

The Plaintiff Della Johnson (hereinafter “Johnson’), by her attorneys, Maria K.
Patterson and Patterson Law, LLG, files sult'for personal injuries and state as follows:
. PARTIES
1 0 _ Johnson, Plaintiff, is a resident of Prince George’s County, Maryland.
2.- Lowe's Home improvement (hereinafter *Lowe’s’), Defendant, has its

headquarters j in North Carolina a and ragularly conducts business in Prince € George’ S.

County, Maryland.
JURISDICTION
3. _ This Court has subject matier jurisdiction aver this action pursuant to 8 {-
501 of the Courts and Judicial Proceedings Article of the Maryland Gods,
4, This Court has personal jurisdiction over Defendant pursuant to § 6-

102(a) of the Courts and Judicial Proceedings Article of the Maryland Code in that ,

wh wb

 

 
seats

he ee at
. .
oe

Case 8:21-cv-00910-GLS Document 2 Filed 04/13/21 Page 2 of 5

‘

,

io Shen dat Thaintains its prificipal pladé of busindeb ithe Stale of Maryland, | -

“te al

5. This Court has personal jurisdiction over all remaining Defendants
pursuant to § 8-103(b)(1) of the Courts and Judicial Proceedings Article of the
Maryland Code in that Defendant transacts business in. the state of Maryland.

6, This Court is the proper venue for this matter pursuant to § 6:201(b) of
the Gourts and Judicial Proceedings Article of the Maryland Code in that the cause of

_action arose in Prince George’s County, Maryland. .
STATEMENT OF FACTS |

7.  Onorabout Apri 7, 2018, white the Plaintiff, Johnson, was an invitee,

when she fal in the alsle of the retail property located af 16304 Heritage Boulevard,

- eb We, Matylaiid 207116; Lowe! 8 ‘Horie iiaprovaihane store. She was “todklrig’ at"
merchandise displayed | in the aisle when she tripped and fall on a pallet of boxes
containing a customer's order located in the aisle way.

8 Defendant Lowe's manages, leases and/or owns the cormmercial

- properties and exercised control over the property referenced i in the Complaint
Including the subject alsles and/or walkways that was for use of the lessees" and its
business invitoes.

9. Plaintiff Johnson did not Know that the aisles had a pallet of boxes
located in the alsle ways when she tripped and fall, seriously injuring herself. Plaintiff
was an Invitee of the property owned, managed and maintained by the Defendant.
The Defendants had a duty to use reasonable and ordinary care to maintain the
premises safely for Plaintiff Johnson, and to protect the Plaintiff against Injury caused

by an unreasonable tisk, which she by exercising ordinary. care, could not discover.

any erviva dae

 

 

 
Case 8:21-cv-00910-GLS Document 2 Filed 04/13/21 Page 3of5

tenis enon“ QE Defendant's agents and/oremploysss negligently desighadl andior ore

maintained the aisies, or in the alternative, failed to remove any tripping hazards in the
aisles.
11. The Defendant negligently maintained, inspected, and designed the area
of the fall in the aisles. .
12.. Defendant's employees and/or agents falied to notice the ‘pallets of
boxes, or in the alternative, failed to properly mark the tripping hazard for customers,
_ and- otherwise failed to warn customers of the pallets/boxes,

18.  Defendant’s agents and/or employees had a duty to remove the ,

dangerous condition, not cause the dangerous condition. and to Place warning signs or

bey ee

anes

an reasonably watt regarding the dangerous éondltion:

14. Defendant owed a duty to the Plaintiff, Johnson, to maintain the aisles
and/or walkways in a safe manner. Said Defendant had knowledge, actual and/or
constructive of said dangerous conditions and failed to remedy same, including ‘put not
limited to failing to properly inspect the aisles and/or walkways for tripping hazards
expeditiously, and/or falling to warn Plaintiff of the dangerous condition of the
premises, falling to properly Inspect the premises, thereby causing the ensuing:
incident:

15.  Atall times in question, the Plaintiff, Johnson, acted in a careful and
prudent manner, without any negligence contributing to the resultant acciderit

COUNT ONE
Negligence

46. Plaintiff hereby repeats and reallages, as though set forth fully herein,

the allegations contained in Paragraphs 1 through 15 of this Complaint.

 

 

 
Case 8:21-cv-00910-GLS Document 2 Filed 04/13/21 Page 4of5

tne Aine tie a diract-aric’ proximate iesult ofthe aforesgald-accident; which was"

caused by the negligence of the Defendant Lowe's, the Plaintiff, Johnson, who was at
all times exercising-due care, sufferéd severe pain and permanent Injuries to her body,
which has caused and will continue to cause her great pain and mental anguish.

48, . The Defendant falied to remedy and/or warn the Plaintiff of the tripping
hazard in the aisles and/or walkways on Defendant's premises, |

49, Asa further direct and proximate result of the aforesaid negligence of the
Defendant, Lowe's, the Plaintiff, Johnson, has been forced to expend and will continue
to expend large sums of money for hospitalization, x-rays, doctors; nurses, medical
treatment, and ‘medicine for treatment of the aforesaid i injuries to herself.

. 20" ‘Asa further’ ‘direct result of the naligénce of ‘Defendant Lowe's, . thie.
Plaintif, Johnson, was forced to lose time from her employment and has suffered a
loss of wages as well as a loss of wade earning capacity for which she seeks
remuneration.

Wherefore, the Plaintiff, Deila Johnson, seeks judgment against Defendant
Lowe's Home Improvement in an amount in excess of Seventy-Five Thousand Dollars
($75,000.00), plus interest and costs of this suit. °

Respéctfully submitted by,

Uae K ebhaans

Maria K. Patterson, Esquire
PATTERSON LAW, LLG

{ Willow Street

‘Annapolis, MD 21404
301-383-1522/240-206-9398 (fax)
Counsel for Plaintiff

 

 

 
Case 8:21-cv-00910-GLS Document2 Filed 04/13/21 Page 5 of 5

4

IN THE CIRCUIT COURT FOR PRINCE GEORGE'S COUNTY, MARYLAND

DEILA CG, JOHNSON
P.Q, BOX 6213

LARGO, MD 20792
’ Plaintiff,

Vv. Case No.

LOWE'S HOME IMPROVEMENT
1605 CURTIS BRIDGE ROAD
WILKSBORO, NC 28697

Serve: CSC-LAWYERS INCORPORATING
SERVICE COMPANY

7 ST. PAUL STREET, SUITE 820:
BALTIMORE, MD 21202

* £ € & £ +t SF SF BE GF F&F FH HSE H F

"Defendant,

.
oak

PRAYER FOR JURY TRIAL -

The Piaintiff, Della Johnson, elects that all factual issues be tried by a jury.

Respectfully submitted by,

awa K Yeetieion

’ Maria K, Patterson, Esquire
PATTERSON LAW, LLC
1 Willow Street
Annapolis, MD 21404
301-383-1522/240-206-9398 (ax)
- Gounsel for Plaintiff

| gg# oH C3 o29 ud

 

poe

 

 
